Citation Nr: 0204354	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  01-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than June 5, 1989, 
for the award of service connection for mycosis fungoides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968 and from July 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  On June 5, 1989, the RO received a Veteran's Application 
For Compensation Or Pension (VA Form 21-526), in which the 
veteran requested entitlement to service connection for Agent 
Orange.  


CONCLUSION OF LAW

An effective date earlier than June 5, 1989, for the award of 
service connection for mycosis fungoides is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), ), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the December 2000 statement of the case adequately notified 
the veteran of the evidence necessary to substantiate the 
claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds all 
identified and authorized records pertinent to the matter on 
appeal have been received.  The veteran was also provided the 
opportunity to present testimony at a hearing on appeal 
before the undersigned member of the Board.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records are negative for complaint or 
treatment for a skin disorder other than matters related to a 
circumcision.  The veteran's December 1970 separation 
examination revealed no abnormalities of the skin or 
lymphatics.  

The veteran was provided a VA medical examination in July 
1971.  On that occasion, physical examination revealed no 
complaint, objective medical findings, or diagnosis of a skin 
disorder.

In October 1980, the veteran submitted an application for VA 
compensation, VA Form 21-526, for disabilities related to 
service including a skin disorder of the feet.  He reported 
the disorder began in 1966.  

In a December 1980 rating decision the RO denied entitlement 
to service connection for a skin disorder to the feet.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by correspondence dated 
January 9, 1981.

VA Agent Orange Registry reports show the veteran underwent 
an examination on November 3, 1988.  Records show he 
complained of a rash that started on his arms approximately 8 
months earlier which had spread to his hands, buttocks, legs, 
and neck.  

VA medical records dated in November 1988 and March 1989 show 
the veteran complained of pruritic rash over the previous 
year with areas of hyperpigmentation, lichenification, and 
scaling.  The March 1989 examiner's report noted the veteran 
stated he had been in the jungle in Vietnam while defoliants 
were being sprayed nearby.  The diagnoses included 
psoriasiform dermatitis versus neurodermatitis.

On June 5, 1989, the RO received a VA Form 21-526 in which 
the veteran requested entitlement to service connection for 
Agent Orange.  

In correspondence dated in April 1991 a VA Chief of 
Dermatology stated the diagnosis for the veteran's skin rash 
which had begun 3 years earlier was mycosis fungoides.  It 
was noted that mycosis fungoides was a type of non-Hodgkin's 
lymphoma which had been related to Agent Orange exposure.  
The examiner also noted the veteran had been exposed to Agent 
Orange during active service and that the delayed onset of 
his disorder of 22 years was within the latency period of 15 
to 25 years for a chemical carcinogen.

In June 1995, the RO granted entitlement to service 
connection for recurrent mycosis fungoides.  A 30 percent 
disability rating was assigned effective from June 5, 1989.

In April 1999, the RO granted entitlement to a 100 percent 
disability rating effective from June 5, 1989.  

In correspondence dated in February 2000 the veteran 
requested entitlement to an effective date from the date 
treatment began for his service-connected disability.

In his notice of disagreement the veteran requested 
entitlement to an effective date from 1985 because he had 
filed a previous claim at or before that time.  In his 
substantive appeal he stated he had filed a disability claim 
in 1984 or 1985 and that in the early 1980's he had enrolled 
in the Agent Orange Registry.  He also reported, in essence, 
that he had been receiving treatment for his Agent Orange 
related disability at VA medical facilities since the early 
1980's.

In an August 2001 statement in support of the claim the 
veteran stated he had no additional evidence to submit and 
reported that he had been informed that his pre-1989 VA 
medical records were unavailable.

At his personal hearing in January 2002 the veteran 
reiterated his claim and requested entitlement to an 
effective date from 1985.  He stated, in essence, that he had 
filed a claim in the 1980's, approximately 1983 or 1984, but 
that he had been unable to find a copy of that claim.  He 
also claimed the skin disorder for which entitlement to 
service connection was established in 1989 was the same 
disorder he had at the time of his 1980 application for 
compensation benefits.  


Analysis

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i), (r) (2001). 

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2001).  

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2001).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Based upon the evidence of record, the Board finds that an 
effective date earlier than June 5, 1989, for the award of 
service connection for mycosis fungoides is not warranted.  
The Board notes the veteran was notified of the December 1980 
rating action denying entitlement to service connection for a 
skin disorder of the feet but that he did not appeal.  See 
38 C.F.R. §§ 3.104, 20.200, 20.1103 (2001).  The veteran's 
application for entitlement to service connection for 
disability as a result of Agent Orange exposure was received 
by the RO on June 5, 1989.

The Board finds that no earlier dated correspondence or 
statements were received from the veteran indicating an 
intent to file or reopen a claim for the identified benefit 
of entitlement to service connection for a skin disorder due 
to Agent Orange exposure.  See 38 C.F.R. § 3.155; see also 
Brannon, 12 Vet. App. 32.  In addition, the Board finds VA 
medical records dated prior to June 5, 1989, do not warrant 
entitlement to an earlier effective date because the December 
1980 denial of entitlement to service connection was based 
upon a finding that the claimed disorder was not related to 
service rather than a finding that the disorder was not 
compensable in degree.  See 38 C.F.R. § 3.157.

The Court has held that, in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  The Court has also held that the statements 
of a claimant, standing alone, are not sufficient to rebut 
the presumption of regularity in RO operations.  See YT v. 
Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 
(1995).  Although the veteran stated, in essence, that he 
filed a claim in the mid-1980's and that VA lost records 
pertinent to the matter on appeal, the Board finds he has not 
submitted evidence sufficient to rebut the regularity of the 
administrative process.  

The Board also notes that the Court has held that agreements 
arising from the civil action in Nehmer v. United States 
Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I), and Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II) only applied to claims that were denied during the period 
from September 1985 to May 1989 when the now-invalidated 
regulation 38 C.F.R. § 3.311a was in effect.  See Williams v. 
Principi, 15 Vet. App. 189 (2001).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.


ORDER

An effective date earlier than June 5, 1989, for the award of 
service connection for mycosis fungoides is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

